Asch, J.,
dissents in a memorandum as follows: The initial issue presented on this appeal is the legality of the seizure of the weapon which was within the bag carried by defendant. An additional issue is whether the People failed at the Mapp hearing to meet their burden of going forward to show the legality of the stop and frisk of the defendant where, admittedly, the information they received from the Philadelphia Police Department after challenge by defendant was not shown by independent proof to be reliable.
The only witness at the Mapp hearing was Detective Vincent P. DiCamillo. He testified that on July 17, 1988, he was employed by the Amtrak Police Department, and was advised by Captain Rutter, commanding the Amtrak police at Penn Station that day, that the Philadelphia Amtrak police had telephoned with information that a suspect in a double homicide was traveling on train 140 from Philadelphia to New York. The information was that the name of the suspect in the homicide was Ralph Birdsong and that the suspect on the train resembled said Birdsong. The description given was a black adult male, five feet, six inches to five feet, eight inches tall, medium build, 150 to 160 pounds, wearing four gold rings on his right hand, one of which was a large square gold ring. The suspect was also described as wearing blue suede shoes and a maroon shirt.
When the train got into Penn Station at about 3:00 p.m., Detective DiCamillo and Captain Rutter were on the platform at the rear of the train and three other officers were at the other end of the platform. The officers’ attention was drawn to the defendant who had detrained. The defendant was a black adult male, approximately five feet, eight inches tall of medium build and wearing four gold rings on his right hand, one of which was a large square ring, and he was wearing blue suede shoes and a maroon top. The defendant was carrying a gray, white and orange plastic bag open at the top in his right hand. Detective DiCamillo and Captain Rutter approached and identified themselves as police officers. "We requested him to stop, that we wanted to ask him a couple of questions. I noticed the bag in his right hand. Okay? At that point I reached for the bag in his right hand because the information we had received was this person matched the description of a double homicide suspect. So in order to create a situation of safety for both Captain Rutter and myself [objection overruled at this point] I grabbed the bag. As I grabbed the bag, I felt a *536hard object that had some weight to it. In my experience as a police officer, to me, it felt like a handgun. It had the same definition as—and weight.”
Initially, the majority asserts that Detective DiCamillo had no right to search the bag in the Amtrak office once it had been removed from the defendant’s " 'grabbable area’ ”. They cite Matter of Marrhonda G. (81 NY2d 942), in support of the conclusion that "the police may not conduct a warrantless search of a bag legally in their possession based solely on their ability to feel that the bag contains a weapon”. However, Marrhonda G. dealt with a young juvenile who the police had stopped in the bus terminal upon suspicion she was a runaway. On going into the office to which she was brought, the respondent put her knapsack-type bag on the floor and sat about 15 feet away. A short time later, an officer picked up the bag and felt what he believed to be a gun. The bag was then opened and searched. The Court of Appeals found that there is no "plain-touch” exception to the warrant requirement (see also, People v Diaz, 81 NY2d 106), and accordingly held the warrantless search of respondent’s bag to be unjustified.
However, the Court then pointedly advised: "As noted by the dissent (dissenting opn, at 947), our rejection of the plain-touch exception does not bar the application of some other exception to the warrant requirement. The officers could have justifiably searched the bag if it had been within respondent’s 'grabbable area’, if respondent had consented to the search, or if respondent had been placed under arrest and the bag then searched as an incident thereto.” (Matter of Marrhonda G., supra, at 945.)
In the present case, as noted in the testimony of Detective DiCamillo, supra, "in order to create a situation of safety * * * I grabbed the bag. As I grabbed the bag, I felt a hard object that had some weight to it. In my experience as a police officer, to me, it felt like a handgun.” Thus, our case squarely fits within the exceptions noted in Marrhonda G. The officers were allowed to search the bag since it was within the "grabbable area” of defendant. Further, upon feeling the gun in an attempt to safeguard his and his fellow officer’s safety, the detective had probable cause to arrest defendant at that time. Upon this arrest, the officers could justifiably search the bag as "an incident thereto” (supra, at 945). Thus, in Matter of Marrhonda G., upon which the majority relies, the Court of Appeals made it clear that it does not intend to take away from the police officer the right to protect his life. That is *537precisely the situation here which led to the discovery of the gun.
The majority claims that, even assuming the defendant was under lawful arrest and subject to search incident to arrest, the search of the bag was conducted well after the police took custody of it and after it had been removed from the initial stop. The majority quotes People v Smith (59 NY2d 454, 459) to conclude that this was sufficient to " 'dissipat[e] the reasonableness of conducting a search’ ”. However, the facts and principles set forth in that case support the legality of the action of the police officer here in opening the bag in which he felt the gun. Thus, in Smith, the defendant entered a subway without paying a fare. Two detectives, who noticed defendant was wearing a bullet-proof vest, arrested defendant at that location. Thereafter, they escorted defendant to a porter’s room, 10 feet away, where they not only searched the person of defendant, but also searched a briefcase he had been carrying which contained a gun and handcuffs. The Court of Appeals instructed, inter alia:
"Whether the circumstances are such as to justify a warrantless search incident to arrest is to be determined, as we recognized in our first Belton decision (50 NY2d, at p 452, n 2), at the time of the arrest, but the justification does not necessarily dissipate with the making of the arrest. For compelling reasons, such as the safety of the officers or the public or to protect the person arrested from embarrassment, a search 'not significantly divorced in time or place from the arrest’ may be conducted even though the arrested person has been subdued and his closed container is within the exclusive control of the police * * *
"The arrest and search of the briefcase were for all practical purposes conducted at the same time and in the same place. The conduct of the search was reasonable; one detective handcuffed defendant and searched his person while the other simultaneously searched the briefcase. Whether in fact defendant could have had access to the briefcase at the moment it was being searched is irrelevant. He clearly could have had when arrested and neither the distance from nor the time elapsed since the arrest was sufficient to dissipate the reasonableness of conducting a search of the briefcase without a warrant.” (Supra, at 458-459.)
Here, the facts point even more ineluctably toward the reasonableness of the subsequent search of the defendant’s open plastic bag. Detective DiCamillo had already felt the gun in the bag when he grabbed it to safeguard himself and his *538partner. Consequently, taking the gun out of the bag was merely confirmatory. In addition, the defendant was stopped after he and others had disembarked from a train which had come in from Philadelphia. Thus, "the safety of the officers” and "the public” justified the removal of defendant to the police office in the Amtrak station, before the bag was searched. While the officer could have opened the bag immediately upon entering that office and safeguarding the defendant, it is not surprising and, in fact, very responsible, that he called an assistant District Attorney to receive advice before opening the bag. Accordingly, the removal of the gun from the bag by the officer without a warrant was reasonable and lawful under the circumstances.
Defendant claims, as noted above, that the People did not meet their burden of showing the reliability of the Philadelphia Police Department’s telephone call requesting defendant’s arrest and thus failed to show that there was probable cause for his arrest. Defendant also asserts there was no proper predicate to "frisk” his bag initially.
I agree that if the police, on observing defendant immediately arrested him and searched his belongings, any contraband discovered would have to be suppressed, since the People did not show, in this case, the reliability of the information from the source in Philadelphia (see, People v Lypka, 36 NY2d 210, 214; People v Havelka, 45 NY2d 636).
However, that was not the sequence of events as they transpired. The information received from Philadelphia was properly acted upon by the police in approaching defendant to ask him "a couple of questions”. In such a situation the officers were duty bound to investigate this information received from Philadelphia (People v Landy, 59 NY2d 369, 374).
"A police officer is entitled, and in fact is duty bound, to take action on a radio call. However, if a defendant later raises a legal challenge as to the permissible extent of such action, the People must take the initiative to show that in view of all the circumstances the action taken was justified * * * This can be done by sufficient explanation of the source of the call and proof of its reliability * * * or alternatively by showing that the information conveyed was so specific and congruous with that which was actually encountered that its reliability reasonably could have been assumed(People v Benjamin, 51 NY2d 267, 270 [emphasis added].) The detailed description of the suspect in the double homicide herein was "so specific and congruous with that which was actually *539encountered” with the defendant’s appearance that "its reliability reasonably could have been assumed”.
The majority asserts that this detailed description was not sufficient to establish the necessary reasonable suspicion under the circumstances herein, i.e., a report from the Philadelphia police that a person fitting defendant’s description was a suspect in a double homicide. They distinguish this situation from cases involving anonymous telephone tips where the caller reports that the person described is committing a crime and/or carrying a weapon, noting that in the latter situation the fact that the caller’s description is accurate and has pinpointed the location of the person described, "may sufficiently imply that the caller has actually witnessed the weapon and thereby increases the probability that the rest of the report is accurate”. However, while the majority asserts it would be inappropriate to "bootstrap the accuracy” of a description into proof of the reliability of the rest of the report with respect to the case before us, the same objection applies to anonymous telephone callers. Such callers may maliciously and falsely report a neighbor or business rival committing a crime, but at the same time give a specific detailed description of that neighbor and pinpoint his/her location in the anonymous call. This possibility has not deterred the Court of Appeals from finding that action taken by the police on an official report, if challenged, can be shown to have been justified by sufficient explanation of the source of the information and proof of its reliability or by a showing the information was so specific and congruous with the situation encountered that its reliability can reasonably be assumed (People v Benjamin, supra; see also, cases cited above and in majority mem). In short, the dichotomy which the majority seeks to draw between anonymous calls and official reports is a distinction without a real difference.
Thus, at this point the officers had a reasonable suspicion which justified stopping defendant to inquire (People v De Bour, 40 NY2d 210, 223). De Bour itself suggests strongly that it is normally proper for a police officer, acting with the requisite level of suspicion, to approach an individual for information and as part of that encounter, ask questions that relate to the person’s identity and reason for being in the area. This would include a request for identification.” (People v Hollman, 79 NY2d 181, 190-191.) Before this inquiry was undertaken, the officers had a right to "frisk” defendant to insure their own safety, since they had been told he was a suspect in a double homicide. This limited degree of intrusion *540was not unreasonable (see, CPL 140.50 [3]; People v Salaman, 71 NY2d 869; People v Mack, 26 NY2d 311, 316-318, cert denied 400 US 960). Further, officers who "conduct a valid stop and frisk, are not limited to a patdown of the suspect’s person and may examine personal items capable of concealing a weapon within the suspect’s grabbable reach” (People v Brooks, 65 NY2d 1021, 1023). We have most recently held in a similar case, that "it is well established that the officer was entitled, as part of a limited protective pat down of the defendant, to feel the outside of the bag which the defendant carried on his person” (People v Cartagena, 189 AD2d 67, 72). Thus, Detective DiCamillo was justified in taking the open plastic bag from the defendant before any questioning, especially in view of his testimony that he feared for the safety of himself and the Captain. Once he held the bag and felt the gun inside, he, as authorized by the four-part gradation set forth in De Bour (supra), could arrest and take defendant into custody because he then had probable cause to believe the defendant had committed a crime in his presence.